 1                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
 2                                    CHARLOTTE DIVISION
 3
     UNITED STATES OF AMERICA,
 4
                  Plaintiff,                              CIVIL NO. 3:18 CV 646
 5
     v.                                                   NOTICE OF SUPPLEMENTAL
 6                                                        AUTHORITY RELATED TO
     $252,140.00 IN U.S. CURRENCY,                        CLAIMANTS’ REPLY
 7                                                        MEMORANDUM OF LAW IN
                  Defendant.                              SUPPORT OF MOTION TO
 8                                                        STRIKE COMPLAINT AND/OR
     ______________________________________/
                                                          DISMISS ACTION, AND RETURN
 9
     INTERNATIONAL HUMAN RIGHTS                           PROPERTY; AND TO STAY
10   COMMISSION, ROBERT SHUMAKE, and                      PROCEEDINGS PENDING
     DARREN LENNARD COLEMAN,                              RULING.
11
                  Claimants.                                     [Local Rule 7.1(j)]
12
     ______________________________________/
13

14

15            Pursuant to Local Rule 7.1(j), Claimants submit this Notice of Supplemental Authority.
16   The reasons for this Supplemental Authority is because the government, in its Response Brief
17
     (Doc. 25, filed 9/18/2020), has made disparaging ad hominum statements about counsel for
18
     Claimants, alleging that counsel for Claimants practiced a “plead first analyze later’ tactic as part
19
     of his motions practice in United States v. $114,700.00 in United States Currency. No. 17-CV-
20

21   00452-CMA-GPG, 2020 WL 5076762 at *3 (D. Colo. Aug 26, 2020). 1

22            Counsel for Claimants have generally disputed those false remarks in their Reply Brief as

23   follows:
24

25   1
       Although, it was the undersigned counsel’s partner, Edward Burch, who tried the $114,700.00
26   in United States Currency case in Denver, Colorado, any disparaging remarks about any attorney
     in the office of Michael & Burch will be disparaging against the firm itself. Furthermore, the
27   government’s comments were directed against the undersigned counsel, himself.
                                                                                                    1
28

          Case 3:18-cv-00646-DSC Document 28 Filed 09/26/20 Page 1 of 3
 1           [T]he undersigned firm, because of the government’s intransigence in refusing to
         settle, substantially prevailed by jury verdict, which led to the government facing an
 2       attorney fee bill of approximately $480,000. See, United States v. $114,700.00 in
         United States Currency. No. 17-CV-00452-CMA-GPG, Doc. 133, filed
 3
         12/06/2019.,(“As the Claimant has substantially prevailed in this matter, the provisions
 4       of 28 U.S.C. § 2465(b) shall apply regarding fees, costs and post-judgment interest
         under applicable statutes, federal and local rules.”). See, also, United States v.
 5       $114,700.00 in United States Currency, Doc, 134, filed 12/20/2019, (Motion for
         attorney fees the approximate amount of $480,000).
 6
     Doc. 27, filed 9/25/2020, at p. 4
 7

 8           Yet, further investigation into a supplemental authority as to what the District Court in

 9   $114,700.00 in United States Currency actually said about counsel, reveals the following
10   statements made by the Court, itself, as set forth in counsel’s brief in that case:
11
         Case 1:17-cv-00452-CMA-GPG Document 160 Filed 03/30/20 (emphasis added)
12
         p. 2:
13       Instead, as this Court indicated, it was a “very efficient trial … it was very well
         tried[,] I appreciate the professionalism that [the attorneys] showed one
14       another.” Exh. 6 at 476:21-24 (emphasis added).
15       p. 14:
         Undersigned stands by the positions he took and the quality of his briefing (this
16
         Court specifically indicated that undersigned’s brief writing was “very good”,
17       see Exh 11 at 2:19-20),

18
             It was improper for the government to disparage the undesigned counsel, by presenting
19

20   its twisted view of the litigation in $114,700.00 in United States Currency, tried before a jury in

21   federal court in Denver, Colorado, especially in a case where counsel’s firm won a strongly

22   contested jury trial in a district court far from his own office in San Francisco, CA. Perhaps the
23   government might better serve this Court by citing to some forfeiture case in which the
24
     government, even in this district has, itself, won a jury trial with its own stellar litigation skills.
25
     Dated: September 26, 2020
26

27
                                                                                                               2
28

       Case 3:18-cv-00646-DSC Document 28 Filed 09/26/20 Page 2 of 3
 1                                         Respectfully submitted,

 2                                         S/David M. Michael
                                           DAVID M. MICHAEL, CSBN 74031
 3
                                           LAW OFFICES OF MICHAEL & BURCH LLP
 4                                         One Sansome Street, Suite 3500
                                           San Francisco, CA 94104
 5                                         david@michaelburchlaw.com
 6                                          Attorney for Claimants INTERNATIONAL HUMAN
                                            RIGHTS COMMISSION, ROBERT SHUMAKE and
 7
                                            DARREN COLMAN
 8

 9

10

11

12

13                           CERTIFICATE OF ELECTRONIC SERVICE
14          The undersigned hereby certifies that, on September 26, 2020, he caused to be
15   electronically filed the foregoing with the clerk of the court by using the CM/ECF system, which
16
     will send a notice of electronic filing to all ECF-registered counsel by operation of the Court’s
17
     electronic filing system. Parties may access this filing through the Court’s system.
18

19
                                                          S/David M. Michael
20                                                        DAVID M. MICHAEL
21

22

23

24

25

26

27
                                                                                                         3
28

       Case 3:18-cv-00646-DSC Document 28 Filed 09/26/20 Page 3 of 3
